OPINION AND ORDER
This matter is before the Court on the motion of the Kentucky Bar Association (KBA) for an Order of temporary suspension of Respondent, Kenneth E. Daniels, KBA Member No. 85515, whose bar roster address is 2957 Coral Strip Parkway, Gulf Breeze, Florida 32563. The Court grants the motion in accordance with SCR 3.166 due to Respondent’s felony convictions in Jefferson Circuit Court and Hardin Circuit Court.
On February 15, 2006, Respondent pled guilty in Jefferson Circuit Court to one count of Video Voyeurism, KRS 531.100, and in Hardin Circuit Court to one count of Intimidating a Participant in the Legal Process, Complicity, KRS 524.040. Both of these crimes are Class D felonies.
Pursuant to SCR 3.166(1), “Any member of the Kentucky Bar Association who pleads guilty to, or is convicted by a judge or jury of, a felony in this State or in any other jurisdiction shall be automatically suspended from the practice of law in this Commonwealth.... The suspension shall take effect automatically beginning on the day following the plea of guilty or finding of guilt by a judge or jury or upon the entry of judgment whichever occurs first.”
ACCORDINGLY, IT IS HEREBY ORDERED:
(1) That Respondent is suspended from the practice of law in the Commonwealth of Kentucky, effective February 16, 2006.
(2) That this suspension will continue until superseded by subsequent order; and
*755(3) In accordance with SCR 3.166(4) and SCR 3.390, if he has not already done so, Respondent shall, within ten days from the entry of this Opinion and Order, notify in writing all courts in which he may have matters pending, and all clients for whom he is actively involved in legal representation, of his inability to provide further legal services, and he shall furnish the Director of the Kentucky Bar Association with a copy of all such letters. Furthermore, Respondent shall make arrangements to return all active files to the clients or to new counsel, shall return all unearned attorney fees and client property to the client, and shall advise the KBA Director of such arrangements within the same ten day period. Respondent shall also, to the extent possible, cancel and cease any advertising activities in which he is engaged.
All concur.
ENTERED: June 15, 2006.
/a/ Joseph E. Lambert Chief Justice